Citation Nr: 0735706	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-10 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1988 to 
November 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  


FINDING OF FACT

The veteran's current low back disorder began many years 
after service and is not related thereto.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's October 2003 
letter advised the veteran of the foregoing elements of the 
notice requirements.  This information was reiterated in a 
subsequent RO letter, dated in March 2006, which was followed 
by re-adjudication of the veteran's claim in a September 2006 
Supplemental Statement of the Case.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
Furthermore, the purpose behind the notice requirement has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
available service medical records, VA medical treatment 
records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the RO 
obtained a medical opinion concerning the etiology of the 
veteran's current low back disorder.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In this case, the veteran alleges that he injured his low 
back while serving in South Korea in 1989.  He contends that 
he has continued to experience low back pain ever since, and 
that he has treated this condition over the years with over-
the-counter pain medication.  

A review of the veteran's service medical records reveal an 
August 1992 treatment report which noted the veteran's 
complaints of low back pain beginning one day earlier.  The 
physical examination revealed tenderness in the area of T10 
to T12.  The report concluded with an assessment of mid-low 
back pain.  No follow-up or further treatment for the back is 
shown.

A post service application for benefits, filed by the veteran 
in November 1994, sought service connection for a left ankle 
disorder, hemorrhoids and a skin disorder.  No reference to a 
chronic low back disorder was made.  The veteran filed his 
current claim seeking service connection for a low back 
disorder in August 2003.  

A review of the veteran's post service treatment records 
revealed treatment for a work-related low back injury 
occurring on November 9, 1999.  The records further revealed 
that he subsequently reinjured his low back in July 2000.  
Specifically, an electromyogram performed in February 2001, 
noted findings consistent with S1 radiculopathy affecting the 
left lower extremity, with ongoing denervation and evidence 
of partial reinnervation.  

A post service private treatment report dated in May 2001, 
from W. Marsh, M.D., noted that a magnetic resonance imaging 
scan of the back performed in August 2000, revealed a large 
herniated nucleus pulposus in the left paramedian position 
with nerve root impingement at the L5-S1 disc level.  The 
report concluded with an impression of chronic low back pain 
syndrome which is secondary to degenerative disc disease 
which resulted in a herniated disc at L5-S1 with root 
impingement and ultimately a lumbar radiculopathy effective 
the left lower extremity and the S1 distribution.  The 
veteran provided a history of a back injury in 1999.  No 
reference to an inservice injury to the lower back was 
reported by the veteran.

The report of a worker's compensation examination conducted 
in December 2004, by K. Fellows, D.O. noted the veteran's 
history of a work-related low back injury.  Specifically, the 
report noted that the veteran was lifting a copy machine at 
the time of the injury, which it noted was on November 9, 
1999.  Following a physical examination, the report concluded 
with causation findings indicating that the veteran's 
"symptoms appear to have come on as a result of the accident 
sustained at work consistent with the one described in this 
report."

In October 2005, a VA examination for the spine was 
conducted.  The examination report noted the veteran's 
inservice treatment for low back pain in August 1992.  It 
also noted the veteran's history of treatment for a low back 
injury in November 1999, and subsequent re-injury in July 
2000.  The report noted that the mechanism of the post 
service injury was well-documented in the medical records and 
had been due to lifting a copy machine.  Based upon a review 
of these records, and the lack of supporting evidence of an 
ongoing back problem following his inservice back injury, the 
VA examiner concluded that it was "less likely as not" that 
the veteran's current back condition was due to an injury 
sustained while in the service.  "Rather his current 
condition is due to this work related injury in my medical 
opinion."

Based upon a review of the record, the Board concludes that 
service connection is not warranted for low back disorder.  
As noted above, the veteran's service medical records do not 
reflect incurrence or aggravation of a chronic low back 
disorder.  Despite the single incidence of treatment for back 
pain, no follow up or further treatment for the back in 
service is shown.  Following his discharge from the service, 
the first post service treatment for a low back disorder is 
not shown until following the veteran's post service low back 
injury in November 1999, five years after his discharge from 
the service.  Moreover, no reference to any back injury prior 
to November 1999 is noted in the private treatment records.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

The only competent evidence of record addressing the issue of 
whether the veteran's current low back disorder is related to 
his inservice treatment for back pain goes against the 
veteran's claim herein.  Specifically, Dr. Fellows noted that 
the veteran's current symptoms came on as a result of the 
accident sustained at work.  This finding is further 
supported by the VA examiner found that the veteran's current 
back disorder was not related to his military service, but 
rather was due to the 1999 work-related injury.  Thus, a 
preponderance of the evidence of record is against the 
veteran's claim for service connection for a low back 
disorder.  

The Board acknowledges that the veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experiences.  However, the veteran's statements, as a lay 
person, are not competent evidence to establish a 
relationship between his period of service and his current 
low back condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the absence of medical evidence that the veteran's current 
low back disorder is related to his military service, the 
preponderance of the evidence is against the veteran's claim 
for service connection.  As such, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a low back disorder is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


